DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (US 2008/0206028).
FIG. 21-22(b) show in general how the container 600 is moved in direction M (FIG. 22(a)). There are many embodiments of the pins/etc. in FIG. 23(a) through 27. The seventh embodiment of FIG. 24-25 is used below with non-contact sensor 818-1 and 818-2.
Claim 1: a port plate (FIG. 1, 11) including an opening portion (12) through which it is possible to take in and out a substrate (paragraph [0003]); a placing table (see below) on which a container that stores the substrate is placed; a port door (13) capable of opening/closing the opening portion and holding a door portion of the container (203/603); and a driving mechanism (paragraph [0011]) configured to perform an opening/closing operation of the port door, wherein the placing table comprises: a base portion (base under 15 in FIG. 22(a)); a dock plate (15/815) on which the container (600) is placed; a moving mechanism (arrow M in FIG. 22(a) implies a moving mech.) provided on the base portion and configured to support the dock plate and move the dock plate between a first position close to a side of the port plate where the port door can hold the door portion and a second position apart from the port plate (via arrow M); a first pin (815a) projecting on the dock plate and provided on the dock plate so as to be pushed down; and a first detection unit (818-1/818-2) provided on the base portion and configured to detect that the dock plate is located at the first position, and the first detection unit comprises a non-contact sensor (optical sensor) which detects the first pin that is in a pushed down state in a process in which the dock plate moves from the second position to the first position;
Claim 2: a control unit (FIG. 8) configured to determine, based on a detection result of the non-contact sensor, whether the dock plate has reached the first position, and drive the driving mechanism when, as one condition, it is determined that the dock plate has reached the first position (paragraphs [0091]/[0098]/[0178]/etc.);
Claim 3: a second detection unit configured to detect whether the container is placed on the dock plate; and a third detection unit configured to detect whether the container is placed on the dock plate, wherein the second detection unit comprises: a second pin projecting on the dock plate and provided on the dock plate so as to be pushed down; and a second senor supported on the dock plate and configured to detect that the second pin has been pushed down, and the third detection unit comprises: a third pin projecting on the dock plate and provided on the dock plate so as to be pushed down; and a third senor supported on the dock plate and configured to detect that the third pin has been pushed (FIG. 19(b) and 22(b) show three detection units);
Claim 4: wherein two pins of the first to third pins are arranged on a side of the port plate in a moving direction of the doc plate while being apart in a direction crossing the moving direction, a remaining pin other than the two pins is arranged at a position farther from the port plate in the moving direction than the two pins, and the first to third pins are arranged to be located at vertices of an acute triangle in a planar view of the dock plate (FIG. 19(b) and 22(b) show three detection units);
Claim 5: wherein the first pin is one of the two pins (FIG. 19(b) and 22(b) show three detection units);
Claim 6: a control unit (FIG. 8) configured to determine, based on a detection result of the non-contact sensor, whether the dock plate has reached the first position, and drive the driving mechanism at least on condition that it is determined that the dock plate has reached the first position, wherein the control unit starts the opening/closing operation of the port door by the driving mechanism when the second sensor detects push-down of the second pin, the third sensor detects push-down of the third pin, and the non-contact sensor detects that the dock plate is located at the first position (paragraphs [0091]/[0098]/[0178]/etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Yokoyama et al (JP 2003-142551) (“Yokoyama”). Nagata discloses all the limitations of the claims as discussed above; and
Claim 7: a control unit (FIG. 8) configured to determine, based on a detection result of the non-contact sensor, whether the dock plate has reached the first position, and drive the driving mechanism at least on condition that it is determined that the dock plate has reached the first position, wherein a substrate conveying module (space A) is provided on the side of the port plate; the control unit transmits a signal for permitting an operation of the substrate conveying robot when the second sensor detects push-down of the second pin, the third sensor detects push-down of the third pin, and the non-contact sensor detects that the dock plate is located at the first position (paragraphs [0091]/[0098]/[0178]/etc.; FIG. 19(b) and 22(b) show three detection units).

Nagata does not directly show:
Claim 7: a substrate conveying robot configured to take in or out the substrate between the substrate conveying module and the container via the opening portion is provided in the substrate conveying module.
Yokoyama shows a similar device having:
Claim 7: a substrate conveying robot (figure 7, 300) configured to take in or out the substrate between the substrate conveying module and the container (100) via the opening portion is provided in the substrate conveying module (A in Yokoyama);
for the purpose of efficiently transferring substrates with a controller that automatically moves the substrate conveying robot (paragraphs [0032]/[0048]/[0049]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata as taught by Yokoyama and include Yokoyama’s similar device having:
Claim 7: a substrate conveying robot configured to take in or out the substrate between the substrate conveying module and the container via the opening portion is provided in the substrate conveying module;
for the purpose of efficiently transferring substrates with a controller that automatically moves the substrate conveying robot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5970621 discloses container 56 and pin 20/22 (FIG. 6a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652